PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

PATRICIA PURYEAR,
Plaintiff-Appellee,

v.

COUNTY OF ROANOKE,
Defendant-Appellant.
                                                                  No. 99-2359
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION; WASHINGTON LAWYERS'
COMMITTEE FOR CIVIL RIGHTS AND
URBAN AFFAIRS,
Amici Curiae.

Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
Jackson L. Kiser, Senior District Judge.
(CA-99-351)

Argued: May 4, 2000

Decided: June 13, 2000

Before WILKINS, MOTZ, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Wilkins and Judge Motz joined.

_________________________________________________________________

COUNSEL

ARGUED: Jim Harold Guynn, Jr., GUYNN & DILLON, P.C.,
Roanoke, Virginia, for Appellant. Jane Anne Harden, ARTHUR P.
STRICKLAND, P.C., Roanoke, Virginia, for Appellee. Julie Loraine
Gantz, EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
Washington, D.C., for Amicus Curiae Commission. ON BRIEF: C.
Gregory Stewart, General Counsel, Philip B. Sklover, Associate Gen-
eral Counsel, Vincent J. Blackwood, Assistant General Counsel,
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Wash-
ington, D.C., for Amicus Curiae Commission. Jeffrey G. Huvelle,
Carolyn F. Corwin, Thomas W. Beimers, COVINGTON & BURL-
ING, Washington, D.C., for Amicus Curiae Committee.

_________________________________________________________________

OPINION

KING, Circuit Judge:

The County of Roanoke ("Roanoke") appeals the district court's
order denying its motion to dismiss Patricia Puryear's claims under
Title VII of the Civil Rights Act of 1964 ("Title VII") and the Age
Discrimination in Employment Act ("ADEA"). In support of dis-
missal, Roanoke contends that Ms. Puryear failed to exhaust the
administrative remedies available to her under Virginia state law, and
that such failure deprives the district court of subject matter jurisdic-
tion over her complaint. We reject Roanoke's contention, and we
affirm the decision below.

I.

According to her complaint, Ms. Puryear was employed for
approximately twenty-eight years in Roanoke's Office of Real Estate
Assessments. Beginning in 1993 and continuing through 1997, she
was subjected to unwelcome sexual propositions and inappropriate
offensive touching by her supervisor. In 1996, based on allegations
unrelated to her supervisor's sexual conduct, Ms. Puryear filed an age
discrimination claim against Roanoke with the Equal Employment
Opportunity Commission ("EEOC"). Shortly after resolution of her
1996 EEOC claim, Roanoke removed Ms. Puryear from her supervi-
sory responsibilities, increased her work load, assigned her less desir-
able tasks, and refused to clarify ambiguities in her job description.
She claims that these changes in her employment status constituted a

                     2
demotion and made it difficult for her to meet her employer's expec-
tations. Ms. Puryear sought resolution of these ongoing problems with
Roanoke, but after an internal investigation, Roanoke took no action.

On June 1, 1998, Ms. Puryear wrote the EEOC asserting retaliation
and gender discrimination, setting forth in detail the facts supporting
her assertions. Then, in July 1998, Ms. Puryear filed a formal charge
against Roanoke with the EEOC on the agency's standard form. She
attached to the formal EEOC charge a statement of the factual bases
for her claims, expressly incorporated her June 1, 1998 letter to the
EEOC, and stated her belief that she was being subjected to conduct
that violated Title VII and the ADEA.

In August 1998, Ms. Puryear resigned from her position with Roa-
noke because her working conditions had deteriorated to an intolera-
ble level. She then filed an amended charge with the EEOC,
expanding her original allegations to include facts relating to her res-
ignation and making a claim of constructive discharge in violation of
Title VII and the ADEA. On February 17, 1999, the EEOC issued Ms.
Puryear a right-to-sue letter. She thereafter filed her complaint against
Roanoke in the Western District of Virginia, alleging sexual harass-
ment and constructive discharge in violation of Title VII, and alleging
retaliation in violation of the ADEA.

Roanoke moved the district court to dismiss Ms. Puryear's com-
plaint, asserting that the court lacked subject matter jurisdiction. See
Fed. R. Civ. P. 12(b)(1). Roanoke argued that Ms. Puryear had failed
to exhaust the remedies available to her under state law, as mandated
by section 706(c) of Title VII, 42 U.S.C. § 2000e-5(c), and that the
EEOC's right-to-sue letter was therefore improperly issued. The dis-
trict court denied Roanoke's motion to dismiss and certified an inter-
locutory appeal on whether Ms. Puryear had commenced proceedings
under state law for purposes of section 706(c) of Title VII. We
accepted Roanoke's interlocutory appeal and possess jurisdiction pur-
suant to 28 U.S.C. § 1292(b).

II.

We review de novo a district court's decision to deny a Rule
12(b)(1) motion to dismiss for lack of subject matter jurisdiction,

                    3
when the underlying facts are not in dispute. Lone Star Steakhouse &
Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 n.9 (4th Cir. 1995)
(citing Richmond, Fredericksburg & Potomac R.R. v. United States,
945 F.2d 765, 768-69 (4th Cir. 1991)). There is no factual dispute in
this case, and Roanoke's assertion that the district court lacked sub-
ject matter jurisdiction rests entirely on its theory that Ms. Puryear
failed to exhaust her state administrative remedies.

A.

Under section 706(c) of Title VII, a plaintiff must exhaust her
administrative remedies prior to instituting a judicial action alleging
employment discrimination. Section 706(c) provides, in pertinent
part:

          In the case of an alleged unlawful employment practice
          occurring in a State . . . which has a State or local law pro-
          hibiting the unlawful employment practice alleged and
          establishing or authorizing a State or local authority to grant
          or seek relief from such practice . . . no charge may be filed
          . . . by the person aggrieved before the expiration of sixty
          days after proceedings have been commenced under the
          State or local law, unless such proceedings have been earlier
          terminated.

42 U.S.C. § 2000e-5(c) (emphasis added).1 It is clear that the statutes
of Virginia prohibit the unlawful employment practices of gender and
age discrimination alleged by Ms. Puryear. See Va. Code § 2.1-716
("unlawful discriminatory practice" includes conduct violating any
Virginia or federal statute governing gender or age discrimination).
Additionally, the Virginia Council on Human Rights ("VCHR") is a
state authority authorized to grant or seek relief from unlawful
employment practices and constitutes a "deferral agency" for section
_________________________________________________________________
1 For simplicity, our analysis is based on Title VII's provisions. How-
ever, the analysis is equally applicable to ADEA charges. See 29 U.S.C.
§ 633(b) (comparable requirement for actions under the ADEA); EEOC
v. Commercial Office Prod. Co., 486 U.S. 107, 123-24 (1988) (Title VII
and ADEA filing provisions are "virtually in haec verba.") (citing Oscar
Mayer & Co. v. Evans, 441 U.S. 750, 755 (1979)).

                     4
706(c) purposes.2 See Tinsley v. First Union Nat'l Bank, 155 F.3d
435, 440 (4th Cir. 1998). Therefore, in a state that has such a deferral
agency, i.e., a "deferral state," such as the Commonwealth of Vir-
ginia, Title VII requires exhaustion of state and federal administrative
remedies prior to a judicial remedy being sought.

The purpose of the presumptive sixty-day deferral period in a
deferral state is comity -- to provide states and localities the first
opportunity to combat discrimination, free from premature federal
intervention. See Love v. Pullman Co., 404 U.S. 522, 526 (1972) (stat-
ing that the purposes of the deferral provisions are"to give state agen-
cies a prior opportunity to consider discrimination complaints" and
"to ensure expedition in the filing and handling of those complaints");
EEOC v. Techalloy Maryland, Inc., 894 F.2d 676, 677 (4th Cir. 1990)
(citing EEOC v. Commercial Office Prod. Co., 486 U.S. 107, 110-11
(1988)). If a charge of unlawful employment practices (a "charge") is
first filed with the EEOC, the EEOC may retain the charge in "sus-
pended animation" during the state agency's period of exclusive juris-
diction, and upon termination of the state agency's proceedings, the
"suspended" charge is deemed filed with the EEOC.3 See Commercial
Office Prod., 486 U.S. at 111-12. By entering into what is known as
a "worksharing agreement" with the EEOC, a state may elect to waive
its period of exclusive jurisdiction during the deferral period, while
retaining concurrent jurisdiction over the discrimination charges. See
id., 486 U.S. at 117 (plurality). A state's waiver of its right to initially
process a charge thus constitutes a "termination" of its proceedings
for purposes of section 706(c). See id., 486 U.S. at 114-15.

After a charge is properly filed with the EEOC, the aggrieved per-
_________________________________________________________________
2 A "deferral agency" is a state or local authority authorized to grant or
seek relief from unlawful employment practices prohibited by state or
local law, for purposes of Title VII's section 706(c). See Tinsley v. First
Union Nat'l Bank, 155 F.3d 435, 440 (4th Cir. 1998).
3 Under Title VII, a "charge" filed with the EEOC by a person
aggrieved by an unlawful employment practice "shall be in writing under
oath or affirmation and shall contain such information and be in such
form as the Commission requires." 42 U.S.C. § 2000e-5(b); see also 29
C.F.R. 1601.12 (requirements for contents of Title VII charge); 29
C.F.R. 1626.8 (requirement for contents of ADEA charge).

                     5
son may initiate a civil action based on the Title VII claims made in
her EEOC charge only after receipt of a right-to-sue letter. See 42
U.S.C. § 2000e-5(f)(1) (Title VII exhaustion of federal remedies); cf.
29 U.S.C. § 626 (aggrieved person may bring a civil action based on
ADEA sixty days after filing EEOC charge).

B.

Roanoke contends that Ms. Puryear failed to exhaust her state
administrative remedies here. It asserts that she failed to "commence"
any proceedings under state or local law for purposes of Title VII and
the ADEA, in that Ms. Puryear only filed her charge with the EEOC.
However, when the EEOC accepted Ms. Puryear's charge in 1998,
the worksharing agreement ("WSA") between the EEOC and VCHR
had been entered into by those agencies and had been fully imple-
mented. Indeed, Ms. Puryear's July 1998 EEOC charge, and its
August 1998 amendment, were addressed to both agencies. Roanoke
argues that the inter-agency cooperation implemented by the WSA is
fatally flawed, notwithstanding Ms. Puryear's compliance with the
requirements of those agencies.4

1.

First of all, Congress empowered the EEOC to enter into workshar-
ing agreements. See 42 U.S.C. §§ 2000e-4(g)(1) (The EEOC "shall
have power to cooperate with and, with their consent, utilize regional,
State, local, and other agencies, both public and private, and individu-
als."), 2000e-8(b) (The EEOC "may enter into written agreements
with such State or local agencies and such agreements may include
provisions under which the Commission shall . . . relieve any person
or class of persons in such State or locality from requirements
_________________________________________________________________
4 Some EEOC forms offer a complainant the opportunity to check a
box next to the statement, "I want this charge filed with both the EEOC
and the State or local agency, if any. . . ." See Nash v. D.S. Nash Constr.
Co., 70 F. Supp. 2d 639, 641 (W.D. Va. 1999). Whether this box is
checked is irrelevant, however, because the EEOC forwards the charge
to the VCHR in any event, pursuant to the WSA. See id. at 643; see also
Worthington v. Union Pacific R.R., 948 F.2d 477, 479-80 (8th Cir. 1991)
(same, with respect to Nebraska agency).

                    6
imposed under this section."). In order to fully understand and ana-
lyze Roanoke's contention that the WSA is fatally flawed, we must
evaluate the structure and operation of the WSA.

The WSA establishes streamlined procedures between the two
agencies for managing claims.5 Significantly, it designates each
agency as the other's "agent for the purpose of receiving and drafting
charges" of discrimination. J.A. 31-32. Under the terms of the WSA,
a claim received by one agency is deemed received by the other, initi-
ating each agency's proceedings for purposes of Title VII, section
706(c). Id., see also Bolinsky v. Carter Mach. Co., 69 F. Supp. 2d
842, 845-46 (W.D. Va. 1999) (Jones, J.). The WSA further provides
that each agency will process the Title VII and ADEA charges it orig-
inally receives.

For charges originally received by the EEOC, the WSA provides
that the VCHR "waives its right of exclusive jurisdiction to initially
process such charges for a period of 60 days for the purpose of allow-
ing the EEOC to proceed immediately with the processing of such
charges before the 61st day." Thus, under the express terms of the
WSA, a plaintiff, by filing charges with the EEOC, thereby com-
mences proceedings with both the VCHR and the EEOC.

2.

In support of its position here, Roanoke maintains that the provi-
_________________________________________________________________
5 In recognition of the common jurisdiction and goals of the VCHR and
the EEOC, the WSA states that it is "designed to provide individuals
with an efficient procedure for obtaining redress for their [employment
discrimination] grievances" under Virginia and federal law. The WSA
sets out each agency's jurisdiction; describes interagency procedures for
the filing of charges, division of initial charge-processing responsibili-
ties, exchange of information, and resolution of charges; and establishes
the overarching administrative structure for implementation of the WSA.

The EEOC-VCHR cooperative arrangement pursuant to WSAs is
longstanding. See, e.g., Smith v. Center Ford, Inc., 71 F. Supp. 2d 530
(E.D. Va. 1999), appeal docketed, No. 00-1137 (4th Cir. Feb. 7, 2000),
see also Virginia Council on Human Rights (visited May 24, 2000)
.

                    7
sions of the WSA are legally insufficient to "commence" state agency
proceedings for Title VII purposes. It contends that the only lawful
way to comply with Title VII's requirements is for the VCHR itself
to affirmatively attempt to resolve the unlawful employment practice
claim by application of the remedies available to it. Roanoke princi-
pally relies on the text of section 706(c) of Title VII, and on our deci-
sion in Davis v. North Carolina Dep't of Correction, 48 F.3d 134 (4th
Cir. 1995). We find neither of these authorities to be controlling or
persuasive.

First, our decision in Davis is readily distinguishable, as a WSA's
waiver provision was not at issue there. In Davis, the state agency nei-
ther pursued a remedy under state law nor terminated its proceedings,
as required for exhaustion of state remedies under Title VII. See
Davis, 48 F.3d at 141 (citing Kremer v. Chemical Constr. Corp., 456
U.S. 461, 469 (1982) (the EEOC may not actively process a charge
"until the state remedy has been invoked and at least 60 days have
passed, or the state proceedings have terminated.")). The plaintiff in
Davis insisted that he had brought only a Title VII claim, and the state
agency addressed only that claim, notwithstanding the conceded
applicability of state discrimination laws. See Davis, 48 F.3d at 141
(we found "this case to be something of an aberration"). For that rea-
son, we concluded that proceedings "under State or local law" had
never been commenced for section 706(c) purposes. Here, however,
unlike in Davis, neither Ms. Puryear nor the VCHR disavowed state
law claims, and thus there was no section 706(c) deficiency in the
state agency's process. Second, Roanoke's textual argument regard-
ing section 706(c), i.e., that "commence" requires affirmative action
and precludes waiver, is at odds with the deference we must accord
an agency's interpretation of its governing statute. It is also contrary
to the weight of authority, and is undercut by the policies supporting
use of WSAs by agencies responsible for enforcement of anti-
discrimination laws.

a.

Roanoke's position that the WSA's provisions are legally insuffi-
cient necessarily relies on our making a determination that the statu-
tory deferral provision is ambiguous. And if so, EEOC's
interpretation of its governing statute, if reasonable, is entitled to def-

                     8
erence. See Commercial Office Prod., 486 U.S. at 115 (citing Oscar
Mayer, 441 U.S. at 761); Tinsley, 155 F.3d at 441.

We find it compelling that the VCHR and the EEOC have consid-
ered the requirements of section 706(c) and have elected to fulfill
those requirements by relying on each other in various ways. Both
agencies understand the waiver provision in the WSA to satisfy the
requirements of Title VII, section 706(c).6 The provisions of the WSA
demonstrate the choice and effort made by both agencies to "provide
individuals with an efficient procedure" for obtaining redress to their
grievances.7 Thus, the state's waiver provision is entirely consistent
with the remedial nature of Title VII, in that it promotes the efficient
handling of cases. See Commercial Office Prod. , 486 U.S. at 118-19
(plurality) (rejecting a construction of the deferral provision that
would result in extraordinary inefficiency without furthering any
other goal of the Act); Techalloy, 894 F.2d at 679 (rejecting a work-
sharing agreement interpretation that is contrary to the WSA's pur-
poses of minimizing red tape and expediting the processing of
discrimination charges).8
_________________________________________________________________
6 The WSA provides that the EEOC's receipt of charges on behalf of
the VCHR "automatically initiates the proceedings of both the EEOC
and the [VCHR] for the purposes of Section 706(c) and (e)(1) of Title
VII." J.A. 32.

7 During the five-year period from 1981 through 1985, Virginia citizens
filed over 2,600 discrimination complaints per year. See Commonwealth
of Va. Report of the Human Rights Study Comm., House Doc. No. 34,
at 9 (1987). The VCHR currently consists of nine Council members
and only seven staff members. See Virginia Council on Human Rights
(visited May 24, 2000)  and
.

8 Roanoke contends that by entering into the WSA, the VCHR attempts
to evade its obligation to affirmatively investigate and seek remedy to
each charge filed with the VCHR. We reject this view, and instead accept
the position of the Supreme Court that deferral is a voluntary undertaking
that affords Virginia an opportunity to act, but does not penalize its elec-
tion not to do so. See Commercial Office Prod. , 486 U.S. at 118-19 (plu-
rality). Nor does deferral require pointless administrative processing that
would create an enormous backlog of discrimination charges. See id.

                    9
According to the VCHR, an individual may file a VCHR complaint
by filing a "Charge of Discrimination" with the EEOC at the EEOC's
office. J.A. 43 (Declaration of Ms. Norman, the VCHR's liaison with
the EEOC) ("All information received by the EEOC as VCHR's agent
is deemed to have been received by the VCHR," and"[o]ne method
of filing a complaint with the VCHR is to go to the EEOC office and
complete [the charge form].");9 cf. Petrelle v. Weirton Steel Corp.,
953 F.2d 148, 152-53 (4th Cir. 1991) (EEOC's receipt of charge did
not commence state proceeding, where state agency interpreted the
worksharing agreement to require the EEOC to transmit the charge to
the state agency to commence state proceedings). The EEOC plainly
agrees with the VCHR. It has supported the VCHR's position in its
amicus brief and oral argument in this appeal, and has taken a consis-
tent position in other cases. See infra Section II.B.2.b. Also, the
EEOC's issuance of a right-to-sue notice after Ms. Puryear filed her
EEOC charge demonstrates that its interpretation of the WSA is con-
sistent with that of the VCHR.

Under these circumstances, we must conclude that the WSA
arrangement between the EEOC and the VCHR is reasonable, is
plainly authorized, see 42 U.S.C. § 2000e-8(b) ("[written] agreements
[between the EEOC and state agencies] may include provisions under
_________________________________________________________________
9 The district courts in Virginia have uniformly construed the WSA and
§ 706(c) in a manner consistent with our decision today, and have devel-
oped a comprehensive factual record of the VCHR's worksharing opera-
tions. See, e.g., Flippo v. American Home Prod. Corp., 59 F. Supp. 2d
572, 578 (E.D. Va. 1999) (Richard L. Williams, J.); Bolinsky v. Carter
Mach. Co., 69 F. Supp. 2d 842, 847 (W.D. Va. 1999) (Jones, J.); Nash
v. D.S. Nash Constr. Co., 70 F. Supp. 2d 639, 643 (W.D. Va. 1999)
(Moon, J.); Barrett v. Applied Radiant Energy Corp., 70 F. Supp. 2d 644,
649 (W.D. Va. 1999) (Moon, J.); Center Ford, 71 F. Supp. 2d at 537
(Friedman, J.) (incorporating into the record discovery documents from
consolidated cases before Judge Payne in Dew v. Nabisco, Inc., Nos.
3:99cv353, 3:99cv117, 3:99cv188 (E.D. Va. Oct. 4, 1999)); Morris v.
Waste Management of Va., Inc., 71 F. Supp. 2d 537, 542-43 (E.D. Va.
1999) (Friedman, J.); Grimes v. Canadian Amer. Transp., C.A.T., 72 F.
Supp. 2d 629, 632 (W.D. Va. 1999) (Kiser, J.); Walker v. Electrolux
Corp., 55 F. Supp. 2d 501, 503 (W.D. Va. 1999) (Glen M. Williams, J.).
See also Harris v. TJX Cos., 60 F. Supp. 2d 562, 565 (W.D. Va. 1999)
(Crigler, Mag. J.).

                    10
which the [EEOC] shall . . . relieve any person or class of persons in
such State or locality from requirements imposed under this sec-
tion."); Va. Code Ann. § 2.1-720(5) (The VCHR has the power "to
enter into cooperative worksharing or other agreements with federal
agencies or local commissions, including the deferral of complaints
of discrimination to federal agencies."), serves the goals of the federal
legislation, and deserves our deference. See Techalloy, 894 F.2d at
678-79 ("[D]eference is due [the] EEOC's reasonable interpretation
of when state proceedings are commenced and terminated under
§ 706(c), (e) of [Title VII]."). We therefore agree that the WSA's self-
executing operation upon the filing of a complaint with the EEOC
complies with Title VII's requirements for the commencement of pro-
ceedings under state or local law.

b.

Our sister circuits also agree with our position here, as demon-
strated by their interpretations of analogous worksharing agreements
between federal and state agencies. See, e.g., Trevino-Barton v. Pitts-
burgh Nat'l Bank, 919 F.2d 874, 879-80 (3d Cir. 1990) (concluding
that where WSA entitled plaintiff to file her charge only with the
EEOC, giving her the benefit of her EEOC filing favors upholding her
right to proceed before the court and does not sacrifice any significant
rights of the employer or the state agency); Griffin v. City of Dallas,
26 F.3d 610, 612-13 (5th Cir. 1994) (state proceedings instituted for
purposes of § 706(c), (e) when EEOC received the complaint, based
on WSA designating the EEOC as the state agency's agent for pur-
poses of receiving charges, with state's waiver of its exclusive juris-
diction period); Worthington v. Union Pacific R.R., 948 F.2d 477, 482
(8th Cir. 1991) (EEOC constructively received the charge on the day
it was filed with a state agency, by WSA's provisions that agencies
acted as each others' agents, with self-executing waiver of exclusive
state proceedings); Sofferin v. American Airlines, Inc., 923 F.2d 552,
556-59 (7th Cir. 1991) (holding that under a worksharing agreement
with a self-executing waiver, a filing with the EEOC simultaneously
initiates and terminates state proceedings); Marlowe v. Bottarelli, 938
F.2d 807, 814 (7th Cir. 1991) (same); Green v. Los Angeles County
Superintendent of Sch., 883 F.2d 1472, 1479-80 (9th Cir. 1989) (a fil-
ing with state agency deemed to be a filing with EEOC, by the self-
executing clause of the worksharing agreement); Griffin v. Air Prods.

                     11
& Chems., Inc., 883 F.2d 940, 943 (11th Cir. 1989) (worksharing
agreement between EEOC and state agency created an instantaneous
"constructive termination" of state agency's proceedings).

These decisions emphasize that the purpose of Title VII's deferral
structure is to facilitate the state's wishes. See also Hong v. Chil-
dren's Mem'l Hosp., 936 F.2d 967, 971 (7th Cir. 1991). Congress
"clearly foresaw the possibility that States might decline to take
advantage of the opportunity for enforcement afforded them by the
deferral provision." Id. (citing Commercial Office Prod., 486 U.S. at
118 (plurality), and referring to 42 U.S.C. § 2000e-8(b)). "It therefore
gave the EEOC the authority and responsibility to act when a State
is `unable' or `unwilling to act.'" Id. We must therefore reject Roa-
noke's contention that only an investigation by VCHR staff, and not
by agents of the VCHR, could comply with Title VII's deferral provi-
sion requiring that Ms. Puryear commence proceedings under state or
local law.10

C.

Roanoke also contends that Ms. Puryear failed to adequately allege
violations of state law in the charge she filed with the EEOC. In sup-
port of this point, Roanoke again relies on our decision in Davis.11
_________________________________________________________________
10 We find further support in Commercial Office Products for our con-
clusion that a charge filed with the EEOC commences proceedings under
state law. In that case, the Court held that a state agency's waiver pursu-
ant to its EEOC worksharing agreement exhausted state administrative
remedies and preserved federal claims for Title VII purposes, even when
the charge was untimely filed with respect to state law. See Commercial
Office Prod., 486 U.S. at 124. Thus, even in circumstances where there
is no possibility of a "live" state claim, the mere past existence of one,
combined with a self-executing waiver by the state agency, maintains the
plaintiff's right to pursue her federal claims. Our conclusion today is also
entirely consistent with Title VII's remedial scheme in which laypersons,
rather than lawyers, are expected to initiate the process. See Commercial
Office Prod., 486 U.S. at 124.
11 We depart from our general rule that prohibits a published opinion
from referring to an unpublished disposition, see Local Rule 36(c), only
to dispose of Roanoke's attempt to rely on Dodge v. Philip Morris, Inc.,
No. 98-1968 (4th Cir. Mar. 25, 1999) (per curiam). Such reliance is mis-
placed, as that decision has no value beyond the facts of that case.

                    12
However, Davis provides no help to Roanoke on this issue of plead-
ing requirements.

Ms. Puryear's EEOC charge set forth detailed factual allegations of
the conduct that she believed was unlawful discrimination. "[A] writ-
ten statement which identifies the parties and describes generally the
action or practices complained of" is sufficient to commence proceed-
ings with the VCHR. 22 Va. Admin. Code 25-10-50(B); see also J.A.
44 (Declaration of Ms. Norman) ("a brief factual statement disclosing
the type of discrimination alleged and identifying the employer is suf-
ficient. From such a statement, [the VCHR] determine[s] which state
or federal statutes or regulations are likely to be implicated."). The
EEOC agrees that no more is necessary to commence proceedings
under state or local law. See also supra note 3. Nothing found in the
terms of the WSA requires a specific citation to state law.12 Because
Title VII and the Virginia Human Rights Act are remedial statutes,
courts must construe the legislation broadly to effect its purposes. See
Tcherepnin v. Knight, 389 U.S. 332, 336 (1967); Va. Code Ann.
§ 2.1-717 (the provisions of the Virginia Human Rights Act "shall be
construed liberally for accomplishments of the policies herein").13

Thus, to commence proceedings under Virginia law, a claimant
need only make a sufficient allegation of discrimination in her state-
ment of facts. We therefore reject Roanoke's contention that Ms. Pur-
year's EEOC charge did not commence proceedings under state law.

III.

Pursuant to the foregoing, we conclude that Ms. Puryear's unlawful
employment practice charge filed with the EEOC commenced pro-
_________________________________________________________________
12 These agencies' interpretation of the pleading requirement is reason-
able and we give deference to it. See Techalloy , 894 at 678-79.
13 Moreover, Virginia law explicitly incorporates federal anti-
discrimination law. Conduct "which violates any Virginia or federal stat-
ute or regulation governing discrimination on the basis of . . . [sex or
age] . . . shall be an `unlawful discriminatory practice' for purposes of
[the Virginia Human Rights Act]." Va. Code Ann. § 2.1-716. Thus, Ms.
Puryear's explicit identification of federal law violations also identified
a violation of state law.

                    13
ceedings under state law for purposes of section 706(c) of Title VII.14
The decision of the district court, Puryear v. County of Roanoke, 71
F.Supp. 2d 551 (W.D. Va. 1999), is therefore affirmed.

AFFIRMED
_________________________________________________________________
14 Our decision today applies equally to the ADEA claim of Ms. Pur-
year. See supra note 1.

                    14